Citation Nr: 0321057	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  98-15 693	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased disability rating for bladder 
dysfunction, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased disability rating for bowel 
dysfunction, currently evaluated as 30 percent disabling.

3.  Entitlement to a higher level of special monthly 
compensation.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.





INTRODUCTION

The veteran had active military service from April 1982 to 
March 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

In April 2000, the Board remanded this case for additional 
development.

A Decision Review Officer decision dated in September 2002 
continued the 30 percent evaluation for bowel dysfunction due 
to multiple sclerosis effective March 27, 1996, with a 
retroactive grant of 10 percent from September 7, 1994; 
continued the 40 percent rating for bladder dysfunction due 
to multiple sclerosis; and granted entitlement to special 
monthly compensation "11/2" based on a single 100 percent 
evaluation for loss of use of both lower extremities together 
with additional independent service-connected disabilities 
equating to 50 percent or more effective March 27, 1996 and 
increased to the rate under "r-1" effective May 2, 2000.


FINDING OF FACT

On August 4, 2003, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
veteran's authorized representative that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 68 Fed. Reg. 
13235-13236 (March 19, 2003) (to be codified at 38 C.F.R. 
§ 20.204).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Under the regulation in effect 
prior to April 18, 2003, a Substantive Appeal could be 
withdrawn in writing at any time before the Board promulgated 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal could be made by the appellant or by his or her 
authorized representative, except that a representative could 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  

The regulation regarding appeal withdrawal was amended 
effective April 18, 2003, to remove an unnecessary 
restriction on who may withdraw an appeal to the Board and to 
clarify appeal withdrawal procedures.  See 68 Fed. Reg. 
13235-13236 (March 19, 2003) (to be codified at 38 C.F.R. 
§ 20.204).  Under the amended regulation, only an appellant, 
or an appellant's authorized representative may withdraw an 
appeal.  An appeal may be withdrawn as to any or all issues 
involved in the appeal.  Id. (to be codified at 38 C.F.R. 
§ 20.204(a)).  Except for appeals withdrawn on the record at 
a hearing, appeal withdrawals must be in writing.  They must 
include the name of the veteran, the name of the claimant or 
appellant if other than the veteran, the applicable file 
number, and a statement that the appeal is withdrawn.  If the 
appeal involves multiple issues, the withdrawal must specify 
that the appeal is withdrawn in its entirety, or list the 
issue(s) withdrawn from the appeal.  Id. (to be codified at 
38 C.F.R. § 20.204(b)(1)).  Appeal withdrawals should be 
filed with the agency of original jurisdiction until the 
appellant or representative filing the withdrawal receives 
notice that the appeal has been transferred to the Board.  
Thereafter, the withdrawal should be filed with the Director, 
Management and Administration, at the Board.  Id.  (to be 
codified at 38 C.F.R. § 20.204(b)(2)).

In July 2003, the veteran was advised that his appeal was 
being returned to the Board.  On August 4, 2003, the 
veteran's representative submitted correspondence to the 
Director, Management and Administration, stating that they 
had "contacted the veteran and learned that he is satisfied 
with the award of compensation, and does not seek further 
appellate review.  The veteran and PVA are satisfied with all 
aspects of the compensation award.  In accordance with 
38 C.F.R. § 20.204 (2003) we do hereby withdraw the appeal.  
Please dismiss the appeal absent a case or controversy."

The appeal has been withdrawn and hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.




                       
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



